 



EXHIBIT 10.2
AMENDMENT TO
DOBSON COMMUNICATIONS CORPORATION
2007 Performance Bonus Plan
           In accordance with the resolutions of the Compensation Committee of
the Board of Directors of Dobson Communications Corporation and the resolutions
of the Board of Directors of Dobson Communications Corporation adopted on
June 29, 2007, the undersigned hereby certifies that the 2007 Performance Bonus
Plan is hereby amended as follows:
     FURTHER RESOLVED, that in the event the employment of a 2007 Bonus Plan
Participant is terminated prior to the payments of bonuses under the 2007 Bonus
Plan in the normal course of business, then: (1) if the termination is by reason
of the voluntary termination by the 2007 Bonus Plan Participant or by the
Company for Cause, then no payment under the 2007 Bonus Plan shall be due and
owing to the Plan Participant; (2) if the termination is by reason of the death,
disability, or retirement of the 2007 Bonus Plan Participant after December 31,
2007, then the 2007 Bonus Plan Participant (or his personal representation as
the case may be) shall be paid in the normal course of business in the same
amount as if the Plan Participant’s employment had not been so terminated; or
(3) if the termination is on or before December 31, 2007, and not either by the
Company for Cause or a voluntary termination by the 2007 Bonus Plan Participant,
then the 2007 Bonus Plan Participant (or his personal representative as the case
may be) shall receive a pro rata payment under the 2007 Bonus Plan that,
(a) assumes that all subjective and individual performance criteria of the 2007
Bonus Plan Participant have been 100% satisfied and (b) with respect to any
objective Company performance criteria applicable to the 2007 Bonus Plan
Participant compares the actual performance of the Company for 2007 through the
end of the month prior to the employment termination date against the Company
budget targets for those applicable objective Company criteria levels for such
period (to the extent such criteria are deemed to be satisfied in accordance
with the foregoing, and a bonus would be payable to the 2007 Bonus Plan
Participant, such bonus shall be prorated for the portion of 2007 prior to
employment termination date and shall be due and payable within ten (10) days of
termination).
     For purposes of this resolution, the term “Cause” shall have the same
defined meaning as used in the Employment Agreement between the Company and
Steven P. Dussek, dated April 1, 2005.

            DOBSON COMMUNICATIONS CORPORATION, an Oklahoma corporation
      By:   /s/ Steven P. Dussek         Steven P. Dussek        Chief Executive
Officer and President     

            Attest: 
      /s/ Trent W. LeForce     Trent W. LeForce
Assistant Secretary          

